United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-2530
                        ___________________________

  Purnie Ray Peterson; Matthew R. Jaakola; Kristin M. Jaakola; Charles Jaakola;
Hamilton E. Girard; Lori J. Girard; Bradley Verne Nelson; James P. Gillach; Debra
   K. Gillach; Riley L. Svihel; Harold J. Hansen; Cynthia L. Meissner; Michael
Meissner; True Xiong Yang; Cha Tou Yang; Jason Appel; Cindy Welch; Sergey P.
   Krachenets; Laurie M. Lundeen; Michael P. Boie; Dina M. Boie; Michael W.
Cross; Debbie K. Rolfing; Paula T. Viehman; Scott A. Jacobsen; Julie A. Jacobsen;
  Kenneth F. Northwick; Felicia Northwick; Cynthia J. DuBe; Robert M. DuBe;
   Simeon Wiechmann; Christine Wiechmann; Scott D. Cole; Stephanie C. Cole

                            lllllllllllllllllllllAppellants

                                          v.

CitiMortgage, Inc.; Mortgage Electronic Registration Systems, Inc.; MERSCORP,
    Inc.; EverBank; EverHome Mortgage Company; John Wedel; Wedel Home
   Services, Inc.; Federal Home Loan Mortgage Corporation; Federal National
           Mortgage Association; Usset, Weingarden and Liebo, P.L.L.P.

                            lllllllllllllllllllllAppellees
                                   ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                ____________

                          Submitted: January 14, 2013
                           Filed: January 28, 2013
                                ____________
Before MURPHY, ARNOLD and COLLOTON, Circuit Judges.
                         ____________

ARNOLD, Circuit Judge.

       Approximately thirty-five mortgagors appeal from the district court's1 dismissal
of their claims against the Federal Home Loan Mortgage Corporation (FHLMC) and
other financial institutions, the law firm of Usset, Weingarden & Liebo, P.L.L.P., John
Wedel, and Wedel Home Services, Inc. The mortgagors asserted twenty-one claims
under Minnesota state law related to the defendants' rights to the mortgages on the
mortgagors' homes. The district court had original jurisdiction over the claims against
the FHLMC under 12 U.S.C. § 1452(f), and exercised its supplemental jurisdiction
over the remaining claims, see 28 U.S.C. § 1367(a). After the court granted the
defendants' motion to dismiss the action for failure to state a claim, see Fed. R. Civ.
P. 12(b)(6), the mortgagors appealed. We affirm.

       This is the latest in a string of substantially similar cases brought recently in
Minnesota, see Butler v. Bank of America, 690 F.3d 959, 962 n.3 (8th Cir. 2012), and,
applying de novo review to the district court's grant of a Rule 12(b)(6) dismissal
motion, see Cox v. Mortgage Elec. Regis. Sys., Inc., 685 F.3d 663, 668 (8th Cir. 2012),
we conclude that our recent precedents require a quick rejection of most of the claims
advanced in this case. We reject the mortgagors' argument that the district court
improperly dismissed their claims against the Usset law firm, see Murphy v. Aurora
Loan Servs., LLC., 699 F.3d 1027, 1031-32 (8th Cir. 2012), and their contention that
their complaint made out a Minnesota slander-of-title action, see Butler, 690 F.3d at
961, 962-63.




      1
        The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota.

                                          -2-
        The mortgagors also argue that the district court erred in dismissing their claims
against the financial institutions: They assert that their complaint made out a quiet
title claim under Minn. Stat. § 559.01. The Minnesota quiet title statute provides,
"Any person in possession of real property ... or any other person having or claiming
title to vacant or unoccupied real property, may bring an action against another who
claims ... a lien thereon, adverse to the person bringing the action, for the purpose of
determining such adverse claim and the rights of the parties, respectively." Minn.
Stat. § 559.01. Construing a predecessor statute with virtually identical language, the
Minnesota Supreme Court has held that a complaint that fails to "state, either that
plaintiff was in possession, or that the land was vacant," is "demurrable, as not stating
facts sufficient to constitute" a quiet title action. Conklin v. Hinds, 16 Minn. 457
(1871); see Murphy v. Hinds, 15 Minn. 182, 184 (1870). Not only did the mortgagors
not plead that they were in possession of the properties, but their complaint implied
that at least one of them was in fact not in possession: It alleged that one of the
defendants "put" one of the mortgagors "out of her home in a forcible manner by
removing her personal property," see Compl. ¶ 222, and "thereafter forcibly kept [the
mortgagor] out of her home by changing the locks," see id. at ¶ 223. The mortgagors,
moreover, did not plead that they "hav[e] or claim[] title to vacant or unoccupied real
property." Minn. Stat. § 559.01. Therefore, the mortgagors did not make out a quiet
title claim, and the district court properly dismissed their claims against the financial
institutions.

        The court invites the appellees to file a detailed bill of costs, fees, and damages
for its consideration.

      Affirmed.
                         ______________________________




                                           -3-